                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MISSOURI

RONALD JOHN CALZONE,                  :
     Plaintiff-Appellant,             :
                                      :
v.                                    :       No. 2:16-cv-4278 (NKL)
                                      :
DONALD SUMMERS, ET AL.,               :
      Defendants-Appellees.           :
_________________________             :


              PLAINTIFF’S SUGGESTIONS IN REPLY REGARDING ATTORNEY’S FEES


        Defendant members of the Missouri Ethics Commission (“Commission” or “MEC”)

suggest that any attorneys’ fees awarded by this Court to attorneys for Plaintiff Ronald John

Calzone (“Mr. Calzone”) should be greatly reduced from the amount requested. In doing so, the

Commission largely recycles arguments presented in its opposition papers before the Eighth

Circuit, arguments to which Mr. Calzone has already responded. See Reply Br. Concerning

Attorney’s Fees and Expenses, Calzone v. Summers, 942 F.3d 415 (8th Cir. 2019) (en banc) (“8th

Cir. Fee Reply”). Mr. Calzone incorporates those documents and arguments into his suggestions

in reply here. 1




1
  At the outset, Mr. Calzone seeks to correct a mathematical error in the Commission’s brief. The
MEC contends that “[a]ccording to Plaintiff’s Motion, he is seeking $51,570 for work performed
in the district court,” but Mr. Calzone’s attorney affidavits arrive at a different number. ECF o. 59
at 2. Mr. Calzone’s motion for fees before the Eighth Circuit stated that “[i]n total, Mr. Calzone
requests fees in the amount of $221,191…for his attorneys’ appellate work, Mr. Calzone requests
$153,003.50.” Mot. for Attorney’s Fees and Expenses at 4. Subtracting the appellate request from
the overall requested fee yields an amount of $68,187.50, not $51,570. The Commission appears
to have reviewed only Mr. Allen Dickerson’s declaration for attorneys’ fees, which requested
$51,570 for work done by attorneys employed by the Institute for Free Speech, while missing Mr.
David Roland’s declaration, which requested fees for work incurred by his organization, the
Freedom Center of Missouri. Mr. Roland requests $16,617.50 for his district court work.
                                                 1

          Case 2:16-cv-04278-NKL Document 61 Filed 01/30/20 Page 1 of 5
    I.         Mr. Calzone’s attorneys request reasonable billable rates and hours.

         “The [MEC] does not contest that Plaintiff was the prevailing party,” ECF No. 59 at 2, and

properly concedes that Mr. Calzone “originally filed his verified complaint seeking relief under §

1983 as well as attorney fees and costs pursuant to 42 U.S.C. § 1988.” Id. at 1. Before this Court,

the Commission only contests the billable rates and hours that Mr. Calzone’s attorneys have

requested. 2

         Regarding the hourly rates, Mr. Calzone notes that the papers filed with the Court of

Appeals include not only declarations from Mr. Dickerson and Mr. Roland regarding the

reasonableness of their rates, but also a declaration from Mr. Charles Hatfield, “an experienced

and respected Jefferson City attorney with experience in related litigation,” 8th Cir. Fee Reply at

7, n.2, attesting to the same. Those documents speak for themselves, and are attached as Exhibits

A and B.

         In response, the Commission principally repeats its Eighth Circuit argument that Trinity

Lutheran Church of Columbia, Inc. v. Comer, No. 2:13-4022, 2018 U.S. Dist. LEXIS 190824

(W.D. Mo. Nov. 7, 2018) (Laughrey, J.) (“Trinity Lutheran”) and sundry other cases counsel

against the rates that Mr. Calzone requests. But Trinity Lutheran specifically stated that “[t]he rates

that may apply in…matters concerning ‘campaign finance law’ are no doubt higher than rates

applied in First Amendment litigation—even complex First Amendment litigation—because of

the different markets in [] ‘specialized’ areas of the law.” Id. at *15, n.2 (emphasis supplied). As

Mr. Calzone noted before the Court of Appeals, “campaign finance law is a close cousin to lobbyist




2
 While the Eighth Circuit did not award the full fees that Mr. Calzone requested for his attorneys’
appellate work, it provided no reasoning for its decision.
                                                  2

           Case 2:16-cv-04278-NKL Document 61 Filed 01/30/20 Page 2 of 5
disclosure regulations.” 8th Cir. Fee Reply at 7. As just one example, Citizens United v. Federal

Election Commission, 558 U.S. 310 (2010), relied on United States v. Harriss, 347 U.S. 612

(1954), the Supreme Court’s only lobbying disclosure case, to uphold a federal campaign finance

disclosure law. Citizens United, 558 U.S. at 369 (“And the Court has upheld registration and

disclosure requirements on lobbyists, even though Congress has no power to ban lobbying itself”)

(citing Harriss). Indeed, both the Parties here and in the Eighth Circuit relied upon campaign

finance decisions to make their case, a fact reflected in the final opinion. Calzone, 942 F.3d at 422-

425 (citing McCutcheon v. Fed. Election Comm’n, 572 U.S. 185 (2014); Citizens United v. Fed.

Election Comm’n, 558 U.S 310 (2010); McIntyre v. Ohio Elections Comm’n, 514 U.S. 334 (1995);

Fed. Election Comm’n v. Nat’l Conservative Political Action Comm., 470 U.S. 480 (1985);

Buckley v. Valeo, 424 U.S. 1 (1976) (per curiam); Minn. Citizens Concerned for Life, Inc. v.

Swanson, 692 F.3d 864 (8th Cir. 2012) (en banc)); ECF No. 2-1 at ii-iii (Plaintiff’s table of

authorities citing to Buckley, Citizens United, Swanson, and SpeechNow.org v. Fed. Election

Comm’n, 599 F.3d 686 (D.C. Cir. 2010) (en banc)); ECF No. 33 at 4-8 (Plaintiff’s reply brief

citing to SpeechNow.org, Nixon v. Shrink Mo. Gov’t PAC, 528 U.S. 377 (2000); Fed. Election

Comm’n v. Wis. Right to Life, Inc., 551 U.S. 449 (2007)). Mr. Calzone’s requested rates, then, are

reasonable and commensurate with the specifics of this case, which required specialized counsel

with expertise in this particularized area of First Amendment law.

       In addition, the Commission repeats its appellate argument that because Mr. Calzone only

prevailed on his as-applied challenge, as opposed to his facial vagueness claim, “this Court should

reduce the fee request by 50% at a minimum.” ECF No. 59 at 7. Mr. Calzone’s appellate papers

thoroughly responded to this argument. 8th Cir. Reply Br. at 2-6. Plaintiff will only add that before

this Court, Plaintiff filed two briefs, totaling 24 pages. In all, approximately four of those pages



                                                  3

          Case 2:16-cv-04278-NKL Document 61 Filed 01/30/20 Page 3 of 5
dealt with Mr. Calzone’s facial vagueness claim, including a mere two paragraphs in his reply

brief. Indeed, those suggestions in reply make plain that Mr. Calzone’s vagueness argument was

a secondary one, as he concluded his vagueness argument by noting that such relief was

unnecessary since “granting Mr. Calzone’s as-applied claim would also resolve this case, while

cleanly comporting with the untouched, six-decade old precedent of [United States v.] Harriss.”

ECF No. 33 at 8. Bluntly, the Commission’s ipse dixit that “Plaintiff’s facial challenge likely

accounts for over 50% of the hours billed because it played the central role in this litigation” simply

does not comport with the actual experience of any counsel involved in this case. ECF No. 59 at

7. Any haircut applied to Mr. Calzone’s fee request, then, should comport with the fact that

Plaintiff’s as-applied challenge was always his central contention, represented the bulk of his

arguments before this Court, and accordingly accounted for a substantial majority of his attorneys’

time.

                                            CONCLUSION

        Mr. Calzone’s request for attorney’s fees ought to be granted.

                                               Respectfully submitted,



                                               _________________________
                                               David E. Roland Mo. Bar #60548
                                               FREEDOM CENTER OF MISSOURI
                                               P.O. Box 693
                                               Mexico, MO 65265
                                               Phone: (573) 567-0307
                                               Fax: (573) 562-6122
                                               Email: dave@mofreedom.org

                                               Allen Dickerson*
                                               Zac Morgan*
                                               Owen Yeates*
                                               INSTITUTE FOR FREE SPEECH
                                               1150 Connecticut Ave., N.W.

                                                  4

          Case 2:16-cv-04278-NKL Document 61 Filed 01/30/20 Page 4 of 5
                                    Suite 801
                                    Washington, D.C. 20036
                                    Phone: (202) 301-9000
                                    Fax : (202) 301-3399
                                    Email: adickerson@ifs.org
* Admitted pro hac vice             Counsel for Plaintiff

Date: January 30, 2020




                                       5

         Case 2:16-cv-04278-NKL Document 61 Filed 01/30/20 Page 5 of 5
